(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
■ Por cuanto, a solicitud de la parte apelante la vista de este caso quedó señalada para el día 3 de julio próximo;
*977PoR cuánto, la parte apelada por su abogado ha radicado tina “moción de allanamiento” alegando estar conforme en que se de-crete el traslado a virtud de la autoridad del caso 7830, Dionisia Legarreta Ruiz v. Tesorero de Puerto Rico, resuelto por este tribunal el día 2 del corriente (ante, pág. 22) ;
PoR tanto, visto el allanamiento de la parte apelada y por la autoridad del caso antes citado, se revoca la resolución apelada que dictó la Corte de Distrito de Ponce en el presente caso con fecha 16 de noviembre, 1938, y en su lugar se dicta sentencia declarando con lugar la moción de traslado del demandado y ordenando, en conse-cuencia, que el caso de epígrafe sea trasladado de la Corte de Dis-trito del Distrito Judicial de Ponce a la Corte de Distrito del Dis--trito Judicial, Sección Civil, de San Juan, Puerto Rico.